Situation in Kyrgyzstan (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the situation in Kyrgyzstan.
Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, since we last discussed Kyrgyzstan in plenary on 20 April, further dramatic developments have unfolded in the country. In early June, the southern provinces of Kyrgyzstan witnessed a serious outburst of interethnic violence, which led to the tragic loss of hundreds of lives and many more injured, as well as hundreds of thousands of internally displaced persons and refugees.
Over the past few weeks, the provisional government has struggled to restore control over a situation which ran the risk of spilling into outright civil war and regional destabilisation. In this critical context, the peaceful and orderly conduct of the constitutional referendum on 27 June came - as I mentioned in a statement on 28 June - as a welcome development towards the re-establishment of the constitutional order and democratic process in Kyrgyzstan. The remarkably high turnout and the overwhelming support for the constitutional reform demonstrate the resilience and desire for peace of the citizens of Kyrgyzstan.
The quick return of refugees from Uzbekistan and the relatively calm security situation currently prevailing throughout the country are encouraging signals. The remaining challenges, however, are considerable. As the country prepares for parliamentary elections in October and moves on towards further stabilisation, severe humanitarian needs, deep interethnic tensions and the weakness of institutions remain. Moreover, the political and economic situation of the country continues to be very fragile and violence could resume.
I am pleased that the European Union has been active throughout this crisis. We have followed the events closely from the very beginning, and the Foreign Affairs Council on 14 June discussed the situation only days after the first outburst of violence. It will revert to it again in July. The EU Special Representative, Ambassador Morel, has been twice to the country. He has had extensive discussions with the Kyrgyzstan authorities and other international stakeholders, including the UN and the OSCE. His team has been substantially strengthened to help him pursue his active role in this critical period.
In its response, the EU has not spared its diplomatic and humanitarian efforts. The Commission swiftly provided humanitarian aid. Commissioner Georgieva has just returned from the region, where she was able to take stock on delivery of aid and further needs on the ground. The Commissioner knows the area very well. I am delighted that she is with us for this debate. I pay tribute to the incredible work that she has done there and elsewhere.
We are also in the process of stepping up our efforts to support the stabilisation and democratisation processes initiated by the provisional government, notably by assisting in the preparation of the forthcoming parliamentary elections, strengthening key institutions and supporting interethnic reconciliation and civil society initiatives, as well as social stabilisation.
The emergence of a stable and democratic Kyrgyzstan in a hitherto authoritarian and unstable part of the world is a goal we are ready to support. As regards the security aspects and possible EU engagement, we are liaising actively with the UN and OSCE together with others. We are looking carefully into initiatives currently on the table, including the OSCE proposal for a police task force.
With respect to security, as for all other areas for EU engagement, our course of action has been that of close and constant coordination with the international community. We are in touch with the Kyrgyzstan authorities, as well as with the OSCE and UN, regarding the intention of Bishkek to set up a national commission to investigate the June events in the southern provinces. International experts and assistance have been requested.
Establishing the facts constitutes an indispensable preliminary step towards fighting impunity, encouraging reconciliation between communities and preventing such events from occurring again. We will therefore insist on the need to ensure the credibility and impartiality of any truth finding commission, be it of international or national character. We will support international efforts. In this regard, coordination with the OSCE and the UN is key.
I look forward very much to hearing honourable Members' views on this matter.
Member of the Commission. - Madam President, I would like to thank the Parliament for this - I was going to use the word 'timely' - discussion but given that a soccer game is going on at this precise moment, it may not be as fortunate as we would have hoped. Yet I am impressed that there is a very long list of speakers and I am very grateful for everybody who is in the room and is watching on the screens tonight.
As the High Representative reported, the eruption of ethnic violence in the south of Kyrgyzstan has now calmed down and the humanitarian phase is largely over. When I was in Osh, I could see the return of vendors on the street and people venturing out again, although there was still occasional shooting in some of the neighbourhoods.
I would also like to confirm that our humanitarian response was swift, appropriate and well-targeted. On 16 June, we provided EUR 5 million of emergency assistance which was immediately deployed for experts in Osh to coordinate and we used the three organisations present there - the Red Cross, ACTED and Médecins Sans Frontières - to deploy this assistance. I can say that we did help save lives and provide food, water and shelter but, more importantly, we had a physical presence that, in the eyes of the people in Osh, was the main contribution to safety and security.
Through me, people send their gratitude to the European Union. Today, beneath the calm, there are deep tensions and fears that the violence may return again. A mother of a five-year-old girl who was shot in front of her eyes told me: 'How can I live with myself if there is no justice?' There are thousands of people like her, and their patience is wearing thin. There is little confidence among the population that the government can control the situation in the south if it explodes again, and humanitarian organisations are stocking supplies to be ready in case violence returns.
In this environment, as the High Representative stressed, there are two priorities for our support: restoring trust among the main Uzbek and Kyrgyz ethnic groups and restoring the livelihoods and housing affected by the conflict. Of those, reconciliation is by far the more difficult and the more important objective. Both the government and the people in Osh firmly believe that the chance of success for reconciliation is much higher with the support of the international community. As the High Representative reported, President Otunbayeva has already asked the EU for help with an international inquiry into the source of the conflict and an international police contingent to train and reinforce local police. I would like to add that this is also the strong wish of the people in Osh who I met: they very explicitly asked for help with the inquiry and help with the police.
Let me finish by assuring you that the Commission will make every effort to help Kyrgyzstan in the tough months ahead. We will support the restoration of livelihoods through cash-for-work and cash-for-food programmes, the rehabilitation of damaged houses and the provision of construction materials to families - Osh is a very cold place in the winter and that has to be done quickly - as well as legal and psychological support to victims. In addition, the instrument for stability will provide EUR 7 million for elections, legislative support and social and physical rehabilitation. An international donors' conference will take place on 27 July and the Commission will take an active part in it.
I was very touched by the vote of confidence the Kyrgyz authorities and ordinary people have in Europe. Europe is perceived as neutral and caring, supportive of human rights, supportive of democracy, and able to galvanise the international community to help this small island of democracy at the heart of Central Asia which is surrounded by authoritarian regimes. The discussion this evening in the European Parliament proves this confidence and the value of this confidence, and I would very much like to thank you for it.
Madam President, ladies and gentlemen, I would like to highlight that the situation in Kyrgyzstan reflects a reality which, for too long, has not been given the importance it deserves. The reality I refer to is the instability in Central Asia, which is unfortunately increasing, while hopes for democracy and economic progress, at least in many of these countries, are especially fragile. In recent months, Kyrgyzstan has suffered as a result of harsh conflicts that will leave a legacy of interethnic strife, at least in the immediate future, making the stabilisation of that country even more difficult than it was in the past.
As has already been said, the role of the international community and of the European Union in particular is to aid Kyrgyzstan as much as possible in three ways: firstly, by providing immediate aid for emergency supplies and rebuilding the damaged homes; secondly - as regards the European Union within the framework of the Central Asia strategy and the instruments implemented in that context - by providing financial aid that is as long term as possible; and, thirdly, by providing political support to aid the process of restoring constitutional order and the development of the rule of law.
The constitutional referendum held in Kyrgyzstan on 28 June, in what were clearly very difficult conditions, may be regarded as the first step on the road to restoring constitutional order. The elections of 28 June also received the approval of the OSCE observation mission, which obviously took into account the special conditions in which the referendum was held.
The new constitutional order in Kyrgyzstan will be directed more towards a parliamentary system than a presidential system. This will perhaps allow for greater recognition of the various ethnic groups in the country and of the need to obtain the consensus of the various groups in such a divided and composite country. The European Union and Kyrgyzstan are bound by a partnership and cooperation agreement that provides for regular meetings by a parliamentary cooperation committee. Our hope is that our inter-parliamentary relations will resume as soon as possible, with the participation of a democratically elected Kyrgyz parliament.
As has already been said, in the immediate future, Kyrgyzstan needs stability and our political and financial support: let us not stint on either.
Madam President, firstly, on behalf of my group, I would like to thank the High Representative and the Commissioner for their rapid and coordinated response. As the Commissioner has said, what is needed is a 'swift, appropriate and targeted' response. According to my information, this is precisely what has happened.
These ethnic tensions are particularly regrettable. We must remember that in this part of the world too, borders have not been drawn precisely according to ethnicity. This is actually a good thing. If we were always to follow the principle of ethnicity, we would never be able to draw up borders. However, failure to respect this principle can lead to ethnic tensions when combined with social and economic difficulties. We hope that all those involved, including all neighbouring countries, will now put these tensions behind them and make a new start.
Baroness Ashton has mentioned our Special Representative, Mr Morel, whom I hold in high regard. Perhaps the time has come, as I mentioned before, to revitalise the Central Asia strategy that we followed under the German Presidency in particular, since I believe that this is a very important region; located near Afghanistan and between Russia and China, the region is fragile and full of tensions and is of particular interest to Europe. I believe that the commitment we are demonstrating in this case is extremely important.
How many of us were worried about the referendum? I must admit that I myself was not convinced by the timing. However, it is now clear that the time was right and that the correct action was taken. Sometimes we also tend to think in categories, holding on to a belief that strong men and women are needed to develop a country so that democracy will eventually follow. The new interim President - a woman with vision, strength and decisiveness, as well as a determination for greater democracy - has shown that it is possible to have both. This could also serve as a good example for the surrounding region. They do not necessarily need long-term presidents who will remain in office forever. A country can also be helped by the combination of democratic principles and an individual with a clear strategy - in this case a woman. We hope that the President and her country will achieve this with the support of the European Union.
Madam President, High Representative, Commissioner, ladies and gentlemen, we do not want any more pogroms in Central Asia.
Central Asia is a region that presents a high risk of interethnic conflicts. The peoples are very mixed, and the borders were drawn up under the Stalinist regime. Just consider that Kyrgyzstan has a Kyrgyz exclave in Uzbek territory, and there are four Uzbek enclaves in Kyrgyz territory, including one that is inhabited exclusively by Uzbek citizens living in Kyrgyzstan who are of Tajik nationality - this shows the complexity of the situation.
We now have 300 000 people who are displaced. One hundred thousand people have taken refuge in Uzbekistan and very many have died: we do not even know how many, possibly even 2 000. What can be done? First of all, as the Commissioner stated, it is very important to guarantee justice, because - as the experience of other countries demonstrates - there can be no reconciliation without a form of justice. Therefore, we need to persevere with this committee of inquiry.
The second point: while continuing to provide humanitarian aid, we also need to deal with a number of political issues. Mr Swoboda mentioned one, namely, that we must confirm to this interim government that it is, in fact, doing a good job. The referendum was a success not only from the point of view of its content, because it redresses the balance of the relationship between the Presidency and the parliament, but also because of the way in which it was organised and because of its high turnout.
I would also like to understand how we Europeans should respond, if we do respond, to the OSCE request to send international police forces: shall we leave policing entirely up to the Russians, or will there also be a European contribution?
The third point: what is the United States doing? It has a very large military base in Manas, but it seems to me that US influence in Central Asia is declining in general. I think it is important for us to harmonise certain issues with the US Administration as well. As for the 27 July donors' conference mentioned by the Commissioner, I would like to understand what Europe's priorities are here. I believe that we need to invest, above all, in education and in strengthening the civil society that exists in Kyrgyzstan. It is active, as the high turnout at the referendum showed.
I would like to conclude by emphasising that the European strategy of taking a regional approach to Central Asia is certainly the right one. This is a region that needs to be considered in its entirety. I think that in the medium term, we will gradually need to apply this strategy to Afghanistan, too, because we cannot have one policy for Afghanistan and another for the countries of Central Asia - for the other countries of Central Asia. This is a paradigm case for the prevention of conflict, a little like what EU-FAST turned out not to be for Haiti, through the coordination of civil and emergency protection. We now have the legal instruments: the citizens wanted them, and we need to prove that we are up to the challenge.
Madam President, it is extremely important to discover the origins of this violence. I know what Alain Délétroz, Vice President of the International Crisis Group, thinks. He says that these events recall what happened in the Western Balkans in the 1990s. These atrocities, which have been described here and about which we have read in the newspapers, recall the horrendous cruelty that was witnessed in the Western Balkans. There is reason to suspect that these acts were meant to provoke. We are not at all convinced that this is about genuine ethnic tensions: it is more likely to be about ethnic tensions that have been stirred up because southern Kyrgyzstan is a very poor and deprived region.
I would especially like to bring to the High Representative's attention and that of Commissioner Georgieva the fact that human rights defenders are now in an awkward position. I think it seems that we are now looking for the guilty in the wrong place. There are witness statements that certain individuals, who have gone to look for evidence and to document these brutalities, have themselves become the targets of official action.
I myself have appealed on behalf of the human rights defender, Azimzhan Askarov. He was detained and is still under arrest, as far as anyone knows. He collected evidence of the events surrounding these brutalities. In that sense, he might be dangerous as far as some parties are concerned.
I would ask the Commission and the High Representative to give their special attention to ensuring that human rights organisations are able to act effectively, as they probably now have the best opportunities to discover what is really going on and to try and establish peace and stability.
on behalf of the ECR Group. - Madam President, two weeks ago, I was in Uzbekistan. I had meetings with senior ministers in Tashkent who briefed me extensively on the refugee crisis arising from the recent violence in southern Kyrgyzstan. I have written to the High Representative in detail on this issue.
The Uzbek Government has little hesitation in blaming former President Kurmanbek Bakiyev for playing a pivotal role in this uprising in the cities of Osh and Jalalabad in southern Kyrgyzstan. They point out that the Kyrgyz and Uzbek population in these cities have lived together in harmony for millennia. The ministers I met are convinced that the level of violence and brutality perpetrated against innocent civilians was horrific and could only have been carried out by experienced mercenary killers - perhaps veterans of Afghanistan or Chechnya - and they reckon that about 2 000 people were killed. Apparently, many of the victims were shot by trained marksmen, pregnant women were disembowelled, young girls were brutally raped and murdered, and babies were decapitated and their bodies hurled into the river.
This level of violence would be bizarre and unlikely in an uprising involving local Kyrgyz youths alone, although teenagers and young men from both the Kyrgyz and Uzbek populations did get involved when they witnessed the extent of the violence that was taking place. The general view in Tashkent is that this uprising was planned well in advance and financed by Bakiyev with the orders on the ground in southern Kyrgyzstan being relayed by his family and loyal supporters.
The resulting exodus of refugees across the border into Uzbekistan numbered in excess of 100 000. These refugees were accommodated in 15 camps set up near the border. The Uzbek Government provided a good level of tented accommodation, sanitary facilities, food and medical aid for this vast influx of people, but the numbers far exceeded anything they could ever have predicted and they are having difficulty sustaining the cost of the operation. They are particularly desperate to receive financial aid to purchase foodstuffs. They fear that the refugee problem may be long term, as many of the displaced Uzbeks are afraid to return to their homes in Kyrgyzstan because of the massive violence they witnessed.
The 15 refugee camps in Uzbekistan are now crammed full with elderly people, women, children and many wounded, all of whom are receiving proper medical attention from the Uzbek authorities. Some of these refugees have now returned to Kyrgyzstan, but many have taken their tents with them and set up camps just across the border, ready to flee back to Uzbekistan again at the first sign of trouble. They are terrified to return to Osh or Jalalabad, where more than 75% of Uzbek homes and most Uzbek businesses have been destroyed.
The Uzbek Government is, of course, grateful for the EUR 5 million offered in aid to the Kyrgyz and Uzbek governments by the EU. They urge the UN to provide personnel to oversee the distribution of all aid on the ground, but they reaffirm that they require around EUR 5 million a day in Uzbekistan alone to deal adequately with the refugee crisis. They have all the supplies of grain and the other essential foodstuffs and medicines in Uzbekistan, but they cannot sustain the distribution of these commodities without financial support. The Uzbek Government stresses the need for an international inquiry into the circumstances surrounding this uprising, and I am delighted that we will support this in this resolution.
on behalf of the GUE/NGL Group. - Madam President, it is only two months since the revolutionary events in Kyrgyzstan led to the overthrow of the corrupt Bakiyev regime and the formation of a provisional government. Unfortunately, however, as we pointed out at the time and just before the recent violence, one group of looters was merely replaced by another as reports of corruption and cronyism quickly emerged relating to elements in the new government.
The recent violence directed against people based on their ethnic group is a further nightmare for the ordinary people. It was not spontaneous, but was whipped up. There are credible claims that Bakiyev elements, in association with criminal gangs, were responsible.
What is very significant is that Uzbek and Kyrgyz neighbours in many areas attempted to help each other in opposition to these pogroms. It is the coming together of working people and the poor - both Kyrgyz and Uzbek - that lays the basis for a solution, linked to radical demands to bring the wealth of the nation into public ownership so that it is utilised, for a change, for the benefit of the majority of the ordinary people, rather than for the corrupt elites that have dominated society up until now.
Madam President, the horrors that took place in southern Kyrgyzstan in the middle of June have left a traumatised society in their wake. Can the international community or the European Union offer any perspective in this social climate of impunity, in which both the Kyrgyz and Uzbek communities regard themselves as victims par excellence of a veritable orgy of murderous violence? To this basic question I received a resoundingly positive answer, as well as a number of bright ideas, yesterday morning from a Western aid worker based in Bishkek with whom I had a telephone conversation.
What is of paramount importance for the future of Kyrgyzstan is to carry out a thorough, independent investigation into the horrors of last month. We really must put an end to the prevailing culture of impunity in the country, in the interests of establishing a reliable authority there and in the interests of ethnic coexistence. I should therefore like to see the European Union take the lead by initiating an international investigation, and I understand from the High Representative and the Commission that they will be strongly supporting such a move. This thorough investigation into the events will be the basis for a new beginning, because the stories and testimonies are conflicting and because no one trusts the authorities there to carry out a proper investigation. As a practical suggestion for the kind of assistance that Europe could lend to the suffering civilian population of Kyrgyzstan, my contact in Bishkek highlighted structural aid for the country's food supply and educational system. Mr Rinaldi spoke about that earlier on. Education is extremely important.
To conclude, I would urge the Council and the Commission to pay attention to the fundamental right of religious freedom in Kyrgyzstan. The Religion Act of 2009, another relic of the Bakiyev regime, should immediately be sent for legal review. It is time for Europe to show Kyrgyzstan the way forward in this area too, while deploying humanitarian and educational efforts in the country. I have to pay my compliments to both the High Representative and the Commissioner for this European commitment which, to my delight, has also been welcomed appreciatively by the people of Kyrgyzstan. Keep up the good work.
(HU) Madam President, Baroness Ashton, ladies and gentlemen, over the past year, I have often felt here, in the European Parliament's building, that maybe it is pointless for us to speak about events that take place outside the European Union. However, these events in Kyrgyzstan are completely different. No civilised country, and certainly not the European Union, can ignore such ethnic genocide and such a tendency to drive hundreds of thousands of people out of their homes, which is what we have seen in Kyrgyzstan. However, in order to solve these problems, we first have to understand the reasons. As a member of Jobbik, I can see four main reasons.
The first and most important reason behind these problems is Stalin's unjust 'divide and conquer' principle. Under this policy, borders were drawn without taking into account ethnic regions, presuming that this would generate ethnic conflicts. The second reason is that valuable areas were not divided fairly between states, again resulting in unfair borders, potentially capable of creating conflict. The third reason which, unfortunately, has not been mentioned yet, is the existence of radicalised extremist Islamic groups, probably most prevalent in the Fergana Valley, which have also been the source of various problems. The issue of water is also very significant in Kyrgyzstan. Cotton accounts for ninety percent of Uzbekistan's exports and it is well known that if Kyrgyzstan cuts off the water supply, it will only be a matter of months before Uzbekistan's economy collapses. Most importantly, and we really have to say this, these problems must be remedied because, ladies and gentlemen, unless steps are taken, we will see further genocide again and again. We need to take action because we are fully aware that this Central Asian or Inner Asian region, not only Kyrgyzstan, but also Uzbekistan and Tajikistan, is regarded as an unstable area. In order to prevent conflicts, we must first and foremost guarantee fair water distribution. Second, we must help ensure, in one way or another, that border crossing is eased between these countries and we must help eliminate ethnic problems and tensions. We have to achieve some form of regional cooperation between these countries, namely Uzbekistan, Tajikistan and Kyrgyzstan. We have to make sure that they are interested in peaceful co-existence. We have to establish a system built on mutual trust. The European Union has a particularly important role in this, as I am absolutely certain that the role of mediator must be played by the European Parliament and the European Union.
(DE) Madam President, ladies and gentlemen, I was very pleased with the outcome of the national referendum on 27 June. The excellent results show that the people of Kyrgyzstan want to play an active role in political decision making and support a new constitution.
Our cross-party resolution on the current situation in Kyrgyzstan should be seen as a helpful step in this direction. We expect the interim government to restore public order by legal and peaceful means and that it will do everything in its power to promote reconciliation among its citizens. Even though the immediate emergency now seems to have passed, I believe it is very important for the European Union to continue to support the people of Kyrgyzstan, as well as others, by backing this interim government and helping it achieve stability. In my opinion, the reconciliation of the various ethnic groups must be the top priority in the development of Kyrgyzstan, so that the people can live together in peace.
Our concern in the European Parliament is to ensure that a new inter-parliamentary exchange should take place immediately after the planned parliamentary elections. This is one of the keys to fruitful cooperation between Kyrgyzstan and the European Union. I believe it to be of fundamental importance that the European Union should take an all-embracing approach in its dealings with Central Asia and that we should not focus exclusively on individual regions. Open dialogue must always be at the heart of this. In this way, the European Union will be seen as a political partner, in addition to its role as a partner in economic and development issues. From our perspective, democratisation and respect for human rights provide the basis for peaceful coexistence in all countries. This resolution draws attention to the continuing fragile situation in this country.
Commissioner, Baroness Ashton, thank you sincerely for your rapid and strong commitment. You have our support, and the people in the country have earned this commitment.
(BG) Baroness Ashton, Mrs Georgieva, ladies and gentlemen, Kyrgyzstan frequently appears on the agenda of the European Parliament and the specialist Committee on Foreign Affairs. This indicates the importance we attach both to this country and to the European Union's policy in Central Asia as a whole. The events going on there are very fast-moving and conflicting. The attempts to stabilise the new government were accompanied by an outburst of heavy ethnic clashes during which, according to various estimates, between 300 and 2 000 people died, while 100 000 sought refuge in neighbouring Uzbekistan.
Incidentally, we must pay tribute to the Uzbeks for their composure which has prevented the conflict from escalating. On the other hand, a suitable response from the Kyrgyz authorities led to order being restored relatively quickly. However, achieving lasting stability in this part of the country requires the instigators of the conflict and the perpetrators of the crimes to be identified and punished.
The country's interim leadership must also be given lofty praise for showing determination in defending the political reforms carried out in the country and for not using the clashes in Osh and Jalalabad to postpone the scheduled referendum. Indicative of this is that literally days after the clashes in Kyrgyzstan, the referendum was held successfully and changed the balance of influence of the various institutions, giving more powers to the Kyrgyz parliament and government respectively at the expense of the presidential powers.
In addition to this, an important step was also taken to give greater legitimacy to the interim president, Roza Otunbayeva, who was confirmed in this temporary post, following consultations, until the end of 2011. Parliamentary elections are also envisaged for the autumn. I am emphasising these facts because our position must take all details into account. The European Union responded quickly and appropriately, which I would like to thank you for.
However, the time is coming when we will need to review our current policy and look for opportunities for the European Union to make a more serious commitment to both Kyrgyzstan and the Central Asian region. We have the necessary financial instruments available. However, as in other regions, we must work from now on in such a way that transforms us from a main donor into a genuine political player, along with Russia, China and the United States. It seems to me that we are the very ones who can help overcome the biggest shortage in the region, which is the shortage of democracy.
(FR) Madam President, as many Members have already said, the situation in Kyrgyzstan is still fragile, and I am sorry that the resolution does not reflect the speeches made here.
If I may be so bold, I should like to ask who stands to gain from an increase in violence in that country. Who stands to gain from the failure to establish democracy there? Who stands to gain from preventing the provisional government from completing the process of restoring democratic constitutional order and the rule of law? Who stands to gain from the ethnicisation of violence? Anybody who knows a little about that country just needs to ask themselves these questions to realise what the situation is. How can the fact that the referendum on 27 June took place in peaceful conditions, with a high turnout rate, and with over 90% voting in favour of the new constitution, be regarded as anything other than a miracle?
Yes, Baroness Ashton, Mrs Georgieva, the EU must commit itself fully to Kyrgyzstan, but without interfering, and must provide all the assistance necessary to ensure that the people of that country, irrespective of their origins, do not become the victims of political and diplomatic issues which have nothing to do with them. Let us not betray the trust the Kyrgyz people have in the EU.
Madam President, I do not think any of us can fail to be sympathetic to the people of Kyrgyzstan for the recent suffering they have endured: 2 000 dead in rioting and 400 000 people displaced - mainly from the Uzbek community - placing enormous pressure on Uzbekistan.
This is an immense crisis, in the words of the Red Cross. This country is already the poorest and the smallest of the former Soviet republics. It is tragic for a country that aspires so earnestly for parliamentary democracy to be in this kind of state. Indeed, the trigger seemed to have been the constitutional changes that they wished to aspire to. It is also one of the few Muslim nations in the world to be headed up by a woman; let us hope that Iran follows shortly. This lady, Roza Otunbayeva, is the first president of an ex-communist central Asian country - and good for her.
All democratic nations should be doing all they can to support an aspiring parliamentary democracy of this sort, but it is swimming in a sea of powerful autocratic neighbours and with the ever-present threat of radical Islam on its borders. This nation is a bulkhead of democracy and deserves our support.
I fear it has become a pawn in larger power games. It is now part of the Shanghai Cooperation Organisation, which China and Russia use to dominate the Central Asian landmass and whose agenda should be regarded with some suspicion. China and Russia have incentives to destabilise the country to threaten the presence of an American airbase there as well, with covert backing of opposition forces.
May I conclude by saying that all democratic nations should support this brave, aspiring but deeply troubled nation.
(SL) Five years after the change of power in Kyrgyzstan, the new revolution has brought about a more severe political crisis, with consequences for the wider region. It is important to note that, despite the crisis, the referendum on constitutional changes - which will be followed by parliamentary elections in the autumn - passed off peacefully and democratically.
In addition to democratic elections, further stabilisation requires an objective examination of the causes of the tragic conflict in the southern part of this country, efforts to reconcile the Kyrgyz and Uzbek communities, the prevention of further humanitarian disaster and the effective coordination of international aid.
At the same time, we need to pay more attention than we did five years ago to assisting with the introduction of good governance in the long term. Police or legal assistance alone are not enough. The activities of the international community, including Turkey, should lead to the earliest possible opening up of Kyrgyzstan's borders with all of its neighbouring countries.
I am pleased with the European Union's prompt involvement and I am convinced that we will be able to ensure, as indeed we must, that the pace and effectiveness of our action brings added value. This time, it is humanitarian concerns that are paramount, but we will not be able to address them permanently unless, at the same time, we act with a clear political concept.
It is clear that Kyrgyzstan is in need of substantial international assistance, that the political changes that have occurred since the referendum will not bring rapid or positive results by themselves, and that this crisis is in no way in the interests of the European Union. I hope that we will be successful in this undertaking.
(SK) The situation in Kyrgyzstan has resulted in hundreds of deaths and thousands of injuries. In this situation, the European Union and the European Parliament must both understand that if we are willing to sacrifice human rights for stability in certain parts of the world, it will not be a matter of the right to vote or to be represented, but of the fundamental human right, which is the right to life.
The EU has provided funding and humanitarian aid. I would also like to thank Baroness Ashton very much for the fact that we really did respond very rapidly. However, this is only the beginning, in my opinion.
The EU has to understand that its strategy for central Asia is very weak. We should allocate more funding and more political importance to this region, which really is a region that sees the European Union as its shining example, as many previous speakers have pointed out.
I recently visited Kazakhstan and Tajikistan with some fellow Members of Parliament, and we indeed saw for ourselves that these people believe we can provide them with real assistance.
In my opinion, therefore, this is what the EU should focus on. We should increase our influence, since there is a threat here from Russia and China, of course, who are waiting for us to slip up so that they can step in as the powerful guarantors, ensuring stability, peace and cooperation in the region.
We really must get to grips with the fact that this region is extremely important for us, whether as a transport route between China and the EU or as a region with huge natural resources - indeed vast natural resources - which the EU also needs.
Stability in this region is therefore also important for us. We also need to secure peace in the region because it includes Afghanistan. That is also an issue we must not forget.
I also have a question for Mr Stevenson, who is not listening now, but I hope it reaches him. He made comments to the effect that the unrest was actually caused by certain supporters or family members of the former President Bakiyev.
My question is: can we actually exclude the possibility that the family of former President Bakiyev was involved? It is absolutely necessary to mount a thorough investigation into what happened, in order to determine where the truth really lies.
(PL) It seems to me we are all saying what has caused the present crisis in Kyrgyzstan. The authority of President Bakiyev had come to be so hated that he was overthrown, but there have also been massacres and a humanitarian catastrophe in the Fergana Valley, in particular, in the region of Osh and Jalalabad. The significance of the Fergana Valley for the sub-region has already been pointed out here, how it is so important because of its sources of water, but it should also be noted that the massacres were, in part, inspired by radical groups - names being mentioned here are the Islamic Movement of Uzbekistan and the Islamic Jihad Union. They were financed - according to some - by sources which include the son of the overthrown President Bakiyev.
A referendum has been held on changes to the constitution. We welcome the fact that as many as 90% of those who voted supported the changes. The country is now led by President Otunbayeva, who is a strong woman who wants these changes. She has the support of the majority of society, and she wants the Kyrgyzstan parliament to be strengthened. This is a great success of the current authorities in Kyrgyzstan. We should support this.
The way the referendum passed off peacefully and the good assessments it received, including from the Organisation for Security and Cooperation in Europe, create the impression of stability, but in fact, the stability is very fragile and very superficial. The causes of this include erosion of state structures in Kyrgyzstan and the elections due to take place on 10 October, which do not allow faster reforms to be made, and also the economic and social crisis, as well as informal authority structures within Kyrgyzstan and groups which could be called criminal groups. On top of this, of course, there is the humanitarian disaster, which we are trying to tackle, but which, of course, has still not been overcome completely.
In my opinion, these problems are being made worse by the somewhat inaccurate approach being taken by Russia and China, the main players in the region, and which, of course, is different from the approach of the United States. We have already said, here, that Russia, for reasons which include the presence of a US base at Manas, has a different approach to Kyrgyzstan, and that obviously has an enormous influence.
I very much support what the Commissioners said about the need to intensify the humanitarian aid, and that we should also appoint an independent commission to investigate the causes of the crisis.
(LT) I have followed the events of recent months in Kyrgyzstan closely, in particular, when the name Roza Otunbayeva began to appear in the media. Ten years ago, she was a colleague of mine - she was the ambassador for her country in London. The Lithuanian and Kyrgyz embassies were next door to each other. We often met and chatted. I got the impression that Roza Otunbayeva is not just an experienced diplomat, but a strong politician with democratic views, soberly assessing the situation in both her own country and the world. I feel that her election as President of Kyrgyzstan should stabilise the situation in the country, help kick-start reforms and improve relations with neighbours near and far.
Kyrgyzstan is becoming the first parliamentary republic in the region and it should no longer be run by family clans. However, the situation remains particularly complex. Ethnic Uzbek refugees, who have not yet returned to their homes, ignored the referendum. The risk of unrest remains, especially in the run up to parliamentary elections in the autumn.
The European Union Member States urgently need to agree on specific mechanisms and measures for EU involvement, which could be implemented should the conflict continue to deepen. An EU crisis reaction mission should play an important role there. We need to strengthen the coordination mechanisms between the United Nations, the EU and OSCE.
I call on Kyrgyzstan's law enforcement authorities to bring to book the perpetrators of the bloody events, while ensuring them a fair trial. Ensuring people's rights to health care, education and work would be the best way of uniting society, injecting democracy and combating corruption and radicalism.
(DE) Madam President, Baroness Ashton, Commissioner, ladies and gentlemen, I have been shocked by recent events in Kyrgyzstan - the violent outbreaks, human slaughter, the burning of houses and the flood of thousands of refugees leaving their homes in an effort to escape the violence - and am filled with sympathy for the victims. At the same time, these events in Kyrgyzstan throw light on the situation in Central Asia, which should not leave us unconcerned here in the European Parliament. On the contrary, we should turn all our attention to the countries of this region. We should consider not just those countries that are rich in mineral resources, making them of particular economic interest to us in Europe, but, in line with the strategy for Central Asia adopted in 2007, we should deal with all countries equally. I believe that this is our duty.
The states of Central Asia, which managed to throw off Tsarist and then Soviet rule less than 20 years ago, have a difficult legacy. The borders drawn up arbitrarily by Stalin with no concern for the homelands of the peoples living in the region clearly make coexistence difficult both within the borders of these countries and beyond. Poverty, corruption, disregard for human rights and minority rights, authoritarian regimes, economic conditions in countries like Tajikistan and Kyrgyzstan, which force hundreds of thousands to emigrate in search of work, and conflict resolution through the use of violent force, all mean that there is a question mark over how the countries in this region are to develop in the future.
The European Union cannot stand idly by while this happens. If we want to ensure that these states do not end up adopting fundamentalist structures and that the people there are not permanent victims of dictatorial regimes, then our complete commitment is required. In addition to answering the urgent need for material help, we need contact with these countries, offering active support for the democratic forces developing there. Let us allow President Roza Otunbayeva the chance to bring peace to Kyrgyzstan and to begin the establishment of stable political conditions. The resolution debated today and voted on tomorrow should be followed by actions, so that the people in Kyrgyzstan and the other Central Asian states do not feel that we are leaving them alone to find their future path or abandoning them to undemocratic forces. These countries have high expectations of us Europeans and we should not disappoint them.
(RO) Back in April, in this very Chamber, we expressed our concern about the possibility of an escalation in violence in Kyrgyzstan. Unfortunately, in the following period, several hundred people lost their lives in interethnic conflicts.
The situation in Kyrgyzstan continues to jeopardise the stability of the entire Central Asian region. The Uzbek minority, accounting for more than 14% of the population, still finds itself in a difficult situation. More than 400 000 people have been forced to leave their homes due to the violence.
The fact that the referendum on 27 June passed off without any major incident shows that the situation in this country can improve. I believe that the wishes of the population, which voted to adopt a new constitution by more than 90%, must be respected.
Finally, I would like to reaffirm that the European Union must play a more active role in Central Asia, both politically and economically.
(ET) I would like to note that the borders drawn by Stalin may indeed remain, but this country, which, as the successor to the Soviet Union, sits on the UN Security Council, must also take up the matter of liquidating the legacy of Stalinism. However, it is not willing to take the responsibility of liquidating its legacy in Central Asia. This country is Russia. I would like to thank the Commission and also this Parliament for the fact that we are striving to help refugees and people in need. However, we should also say to Moscow that this abdication of responsibility is not acceptable to us.
We are spending an hour here discussing the question of Kyrgyzstan and Turkmenistan, but do you know what Vladimir Putin is doing now? He is watching the football game between Spain and Germany. This cannot be allowed to happen.
(DE) Madam President, the origin of the situation in Kyrgyzstan lies in the completely arbitrary and intentionally incorrect drawing of boundaries throughout the region of Central Asia several decades ago, creating a number of minorities. This, together with poverty and the struggle for water and for land suitable for development, has created a powder keg, which has, unfortunately, exploded once again.
I believe that if lasting peace is to be established throughout the region, then these central issues, above all, the minorities issue, will have to be resolved. Following the admirable rapid action by the Commission, we shall also have to deal with these issues in the region in the future. The countries will have to protect their minorities and create the right conditions that will allow the members of these minority groups to feel secure in the region. Once a new political leadership comes to power in Kyrgyzstan, we shall have to address this question with the politicians responsible. I think that a situation in which minorities are disadvantaged creates the preconditions for radicalisation and, as the region also shows, when religious radicalism is added to the mix, the result is a powder keg that can, unfortunately, explode very quickly indeed.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, our exchange today underlines the European Union's very deep concern as regards the situation in Kyrgyzstan and the importance for us to remain closely engaged in helping the country move forward towards peace, stability, interethnic reconciliation and democracy.
There has been widespread agreement that our efforts should be placed firmly within the broader international context. I believe that it is important, and I trust that honourable Members agree, that we continue to coordinate very closely with the United Nations and the OSCE and, as Mr Rinaldi said, that we also look to the fact that justice is going to be extremely important.
As honourable Members know, as things stand, the exact causes of the crisis are unclear. Honourable Members have raised the issue of the role of the former leadership within this. Honourable Members have also raised their concerns about ensuring that justice is done and that we have the kind of inquiry that could be of great significance. In that context, the involvement of human rights organisations is something which I pick up and take forward as an important aspect of this.
As honourable Members have noted too, security in the south has recently improved, but we are all aware that there is a risk of the resumption of violence and regional spillover; the potential for this still persists. I am very well aware that the interethnic resentment remains very high. We have to be very vigilant and continue to discuss, debate, watch, engage and work with our partners on the ground to ensure that we are able to do everything we can to help this democracy grow and flourish.
I know that the Representative, Pierre Morrel, will do what he can to continue that work on the ground. For my part, I will do my utmost, working with Commissioner Georgieva to ensure that the response that we give is commensurate with this challenge. In doing that, we will certainly take into account the very thoughtful views that honourable Members have given tonight as we move forward.
Member of the Commission. - Madam President, I would like to thank honourable Members for the very useful direction that you have provided for us in your speeches tonight.
Let me touch upon four points that have been raised. First, a number of Members talked about the importance of the referendum and the right judgment that was made. I would like to elaborate on that by praising Baroness Ashton and Ambassador Morel because the EU in fact - and I learned this in Bishkek - was instrumental in gathering international support to keep the date of the referendum as it was. That was the right judgment because it boosted the legitimacy of the government substantially and it also served as a magnet to refugees to return.
That takes me to my second point - the situation on the other side of the border. Almost the only people on the other side of the border in Uzbekistan are those who needed medical attention. The vast majority of those who crossed the border did return, although - as has been said - there is still a fear of events unfolding at too critical a time. When 40 days from the massacres have passed and mourning is over, there is fear that around 15 to 20 July, there could be a return of violence, as well as when the country gets ready for the elections prior to 10 October.
That takes me to my third point. I would just like to share with you that President Otunbayeva praised President Karimov of Uzbekistan for his appropriate reaction and for the support that they have received from their neighbour in suppressing violence. But, having said that, President Otunbayeva continues to call on us - on Europe - for support in the days ahead because of her worry that democracy may be struggling in Kyrgyzstan.
Let me finish with a point related to priorities and how we move forward. The country will need help. It is a poor country. I used to work there in the 1990s and I can see how much progress has been made on democracy and how the country still has a long way to go on development. It is of concern that some of the donors - including some European donors - have been in the process of actually reducing their programmes. I just want to share with this House that it is the wrong time to decrease support for development in Kyrgyzstan. We will, of course, convey from the Commission to the donor community that, in our judgment, this is now the wrong time to reduce support.
Kyrgyzstan is, to a great extent, a clan society, and the pursuit of parliamentary democracy there is not going to be easy. Mrs Otunbayeva is a brave woman who, during her inauguration, which I was honoured to attend, turned to us and said that she would have a short run as President. She pledged to step down at the end of 2011 but promised that it would be a substantive run and asked us to help her to achieve this.
I think she deserves this help and that, if we stand by her, there will be a fair chance for this country to leap forward - for its people, but also for stability in this region that would benefit all of us.
(Applause)
I have received six motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 8 July 2010.